Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 32, 38 and 44 rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al (US 20060030997) in of Dery et al (US 20050251297).
Regarding claim 32, Ozeki et al disclose a method of shutting down an engine of a vehicle comprising: 
a. detecting that the vehicle has stopped (Fig. 5, S7); 
c. based on the stopping of the vehicle and the non-drive transmission status of the vehicle, shutting down the engine (Fig. 5, s14);
but does not explicitly disclose detecting a non-drive transmission status of the vehicle. However, Dery et al disclose the limitation, at least see paragraph 24, lines 4-8. It would have been obvious to include detecting a non-drive transmission status of the vehicle to detect if a vehicle is motion before shutting down the engine. 
Regarding claim 38, Ozeki et al disclose a system for shutting down an engine of a vehicle comprising: 
a. a first sensor for detecting that the vehicle has stopped (Fig. 5, S7); 

 but does not explicitly disclose detecting a non-drive transmission status of the vehicle. However, Dery et al disclose the limitation, at least see paragraph 24, lines 4-8. It would have been obvious to include detecting a non-drive transmission status of the vehicle to detect if a vehicle is motion before shutting down the engine.
Regarding claim 44, Ozeki et al disclose a system for a vehicle comprising: 
a. a first sensor for detecting that the vehicle has stopped (Fig. 5, S7); 
b. a second sensor for detecting a non-drive status of the vehicle (Fig. 5, s14); 
c. an alerting device that is activated based on a stopping of the vehicle and the non-drive status of the vehicle (Fig. 5, s14), wherein the vehicle is shut down after both the first sensor senses that the vehicle has stopped and the second sensor senses the non-drive status of the vehicle (claim 1). 
but does not explicitly disclose detecting a non-drive transmission status of the vehicle. However, Dery et al disclose the limitation, at least see paragraph 24, lines 4-8. It would have been obvious to include detecting a non-drive transmission status of the vehicle to detect if a vehicle is motion before shutting down the engine.
Claims 32-35, 37, 39-42 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al (US 20060030997) in of Dery et al (US 20050251297) as applied to claims 32, 38 and 44  above, and further in view of Ross, JR et al (US 20060012471).


Regarding claim 33, Ozeki et al disclose the limitations indicated above but does not explicitly disclose comprising activating an alerting device to alert other drivers that the vehicle has stopped. However Ross, JR et al disclose the limitation, at least see claim 12 . It would have been obvious to include comprising activating an alerting device to alert other drivers that the vehicle has stopped to warn other drivers of vehicle stopping. 
Regarding claim 34, 41 and 45, Ozeki et al disclose the limitations indicated above but does not explicitly disclose wherein the alerting device is a rear facing amber light. However Ross, JR et al disclose the limitation, at least see Fig. 1, #14. It would have been obvious to include wherein the alerting device is a rear facing amber light to warn other drivers of vehicle stopping.
Regarding claim 35, 42 and 46 Ozeki et al disclose the limitations indicated above but does not explicitly disclose comprising detecting an engagement of an emergency brake. However Ross, JR et al disclose the limitation, at least see claim 12. It would have been obvious to include detecting an engagement of an emergency brake to warn other drivers of vehicle stopping.
Regarding claim 37, Ozeki et al disclose the limitations indicated above but does not explicitly disclose wherein shutting down the engine further turns off a lighting system of the vehicle and other accessory equipment. However Ross, JR et al disclose the limitation, at least see claim 12. It would have been obvious to include wherein shutting down the engine further turns off a lighting system of the vehicle and other accessory equipment to warn other drivers of vehicle stopping.
Regarding claim 39, Ozeki et al disclose the limitations indicated above but does not explicitly disclose comprising an alerting device capable of warning other drivers of a stationary status of the vehicle. However Ross, JR et al disclose the limitation, at least see claim 12 . It would have been obvious to include comprising an alerting device capable of warning other drivers of a stationary status of the vehicle to warn other drivers of vehicle stopping.
.

Claims 36, 43 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al (US 20060030997) in of Dery et al (US 20050251297) as applied to claims 32, 38 and 44  above, and further in view of Herhusky et al (US 10745013).
Regarding claim 36, 43 and 47 Ozeki et al disclose the limitations indicated above but does not explicitly disclose comprising detecting a temperature of the external operating environment, wherein the engine is not shutdown unless the external temperature is above a programmed value. However Ross, JR et al disclose the limitation, at least see claim 11 . It would have been obvious to include comprising detecting a temperature of the external operating environment, wherein the engine is not shutdown unless the external temperature is above a programmed value to warn other drivers of vehicle stopping.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663